LILES, Judge.
Petitioner is a master barber. He and his wife own a barber salon in Tallahassee, Florida. He has two master barbers employed together with two apprentice barbers. On July 27, 1970, petitioner left his shop with two master barbers and two apprentice barbers, with the master barbers to be in charge. During the afternoon, one of the master barbers left to get something to eat and left only one master barber and the two apprentices.
During the time one of the master barbers was out of petitioner’s barber shop, respondent, Florida Barbers Sanitary Commission, came in and charged the owner-petitioner with violation of Section 476.03, Fla.Stat., F.S.A. This section reads as follows:
“No registered apprentice may independently practice barbering, but he may as an apprentice do any or all of the acts constituting the practice of barbering under the immediate personal supervision of a registered barber or registered barber teacher; provided, that only one apprentice shall be employed for each master barber and that there be no more than three apprentice barbers in any one licensed barber shop.”
A hearing was held in Tampa, Florida, and petitioner was found guilty of said violation. This petition for writ of certiorari followed.
*336The only question presented to us is the construction of Florida Statutes 476.-03, F.S.A., wherein it is provided that “only one apprentice shall be employed for each master barber.” This language, in our opinion, clearly says that only one apprentice shall be employed and does not say that one master barber must be present in the shop at all times for each apprentice. We do not believe that the intent of the statute was to prevent the above-mentioned occurrence from happening; rather, it was to prevent the employment of more than one apprentice for each master barber. To construe the statute otherwise would be an absurdity.
For this reason certiorari is granted in this cause and the ruling of the Florida Barbers Sanitary Commission is hereby quashed.
PIERCE, C. J., and HOBSON, J., concur.